Evans, P. J.
This case is controlled by the rulings in the cases of Central Georgia Power Company v. Stubbs and Central Georgia Power Company v. Fincher, upon all questions except the item of damages claimed as compensation for the annoyance and discomfort occasioned by the maintenance of a nuisance adjacent the plaintiff’s premises. This is a proper element of recovery under the allegations of the petition, as held in Swift v. Broyles, 115 Ga. 885 (42 S. E. 277, 58 L. R. A. 390).

Judgment affirmed.


All the Justices concur.